Per Curiam,
March 28, 1910:
The only defense which the appellant, terre-tenant of the mortgaged premises, attempted to set up was that a former terre-tenant had made payments to the holder of the mortgage on account of interest for which proper credits were not given. From an examination of the brief testimony it is doubtful if any such payments were made, and it is certain that if any were made, there was nothing to show when, or what they amounted to. There was an open book account between the holder of the mortgage and the terre-tenant, and, according to the testimony of the former, the payments made by the latter were credited on that account. In directing a *549verdict for the plaintiff the learned trial judge correctly held that nothing sufficiently certain was proven as to the alleged payments of interest to allow the case to go to the jury. Judgment affirmed.